

O’CHARLEY’S INC.
EXECUTIVE EMPLOYMENT AGREEMENT
(the “Agreement”)


O’CHARLEY’S INC.
(the “Company”)


and


DAVID HEAD
(“Executive”)


July 30, 2010


BACKGROUND




Effective September 1, 2010 (the “Commencement Date”), Executive shall commence
employment as the Company's President and Chief Executive Officer and, in
connection therewith, the Company and Executive desire to enter into this
Agreement setting forth the terms and conditions of the employment relationship
of the Executive with the Company..


ARTICLE I.
 
EMPLOYMENT, DUTIES AND TERM
 
1.1 Employment.  Upon the terms and conditions set forth in this Agreement, the
Company hereby employs Executive effective on the Commencement Date as the
Company's President and Chief Executive Officer, and Executive accepts such
employment.
 
1.2 Duties.  Executive shall devote his full-time and best efforts to the
Company and to fulfilling the duties of his position, which shall include such
duties as may from time to time be assigned to him by the Company.  The
Executive may devote reasonable time and attention to civic, charitable,
business and social organizations so long as such activities do not interfere
with the performance of Executive’s responsibilities under this Agreement and
provided that Executive shall obtain the prior written approval of the Company’s
Chairman of the Board of Directors prior to joining the board of directors or
other governing body of any such civic, charitable, business or social
organization.  Executive is currently a board member of a privately held, dental
services company; in addition to ensuring that such activities do not interfere
with Executive’s performance of Executive's responsibilities under this
Agreement, Executive agrees and acknowledges that Executive will resign from
such board to the extent such private company should ever become a public
company. Executive shall comply with the Company’s policies and procedures to
the extent they are not inconsistent with this Agreement, in which case the
provisions of this Agreement shall prevail.  The Executive agrees to serve
without any additional compensation as a member of the Board of Directors of the
Company and any committee thereof and as an officer and/or director of the board
of directors of any subsidiary of the Company as requested.  If the Executive’s
employment terminates for any reason, the Executive shall resign as an officer
and director of the Company and all of its subsidiaries, such resignation to be
effective no later than the date of termination of Executive's employment
hereunder.
 
1.3 Term.  Subject to the provisions of Articles III, IV and V herein, this
Agreement and Executive’s employment shall commence on the Commencement Date and
continue until September 30, 2014 (the “Initial Term”) and shall automatically
renew for successive one year periods (each, a “Renewal Term”) upon all terms,
conditions and obligations set forth herein unless either party shall provide
written notice to the other not less than ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term, as applicable.  For purposes
hereof, the Initial Term, together with any Renewal Term, are hereinafter
referred to as the “Term.” In the event that Company does not elect to extend
Executive's Term (whether an Initial Term or a Renewal Term), and provided that
Company's decision not to extend is based on a reason other than those
enumerated as a "Termination With Cause" as defined in Section 3.2(c) below,
then the Company shall pay Executive severance equal to one year of Executive's
then current Base Salary, payable in fifty-two equal weekly installments in
accordance with the Company's regular payroll practices (and subject to all
applicable withholdings and deductions), commencing on the first pay period
following Executive's final day of employment with the Company. The payments
provided pursuant to this Section 1.3 are in lieu of any other severance
obligations / payments hereunder. In the event for any reason Executive shall
not commence employment on or before the Commencement Date, this Agreement shall
be deemed void and of no force or effect.
 
ARTICLE II.
 
COMPENSATION AND EXPENSES
 
2.1 Base Salary.  For services rendered under this Agreement during the Term,
the Company shall pay Executive a base salary at the rate of $535,000 per annum
commencing on the Commencement Date.  Executive’s base salary shall be reviewed
annually by the Compensation and Human Resources Committee of the Board (the
“Committee”) and may be increased in the sole discretion of the Committee (such
base salary, as it may be increased from time to time during the Term, is
hereinafter referred to as the “Base Salary”).
 
2.2 Bonus and Incentive.  The Executive shall be eligible to participate in such
bonus and incentive plans during the Term as the Committee may determine
appropriate.  For purposes of the Company's 2010 fiscal year, Executive shall be
eligible for a bonus equal to the greater of (A) $75,000 and (B) an amount as
determined in the sole discretion of the Committee.  For fiscal years following
the Company’s 2010 fiscal year during the Term, it is contemplated that the
Executive’s bonus plan will provide for bonus eligibility based on 100% of Base
Salary at the “Target” level of performance and based 100% on the Company's
performance and such other metrics as from time to time determined by the
Committee. It shall be a condition precedent to the Company's obligation to pay
any bonus hereunder that Executive be employed by the Company on the date the
Bonus is so paid. However, should the Executive work for the Company for an
entire fiscal year and meet the performance measures established by the
Committee which would otherwise entitle Executive to some portion or all of
Executive's bonus for such fiscal year, and should Executive thereafter be
subject to a Termination Without Cause prior to the date the bonus for such
fiscal year is paid, then Executive shall be entitled to the payment of such
bonus on the date the Company pays fiscal year bonuses to its other employees
generally.
 
2.3 Long-Term Incentive.  On the Commencement Date, Executive shall be granted
an option (the “Stock Option”) to purchase 120,000 shares of the Company's
Common Stock at an exercise price equal to the closing price for the Company's
common stock on the Commencement Date.  Subject to the terms of the award
agreement evidencing such Stock Option and this Agreement, fifty percent (50%)
of the shares subject to the Stock Option shall vest on September 1, 2012 and
fifty percent (50%) shall vest on September 1, 2013 and the Stock Option shall
expire on September 1, 2020.  On the Commencement Date, Executive shall be
issued 40,000 shares of the Company’s Common Stock in the form of a restricted
stock award (the “Restricted Stock Award”). Subject to the terms of the award
agreement evidencing such Restricted Stock Award and this Agreement, the shares
of Common Stock subject to the Restricted Stock Award shall “cliff” vest in full
on September 1, 2014. The Agreements for the Restricted Stock Award and Stock
Option shall contain language providing for the immediate vesting of the same
upon a change of control as defined therein.
 
2.4 Business Expenses.  The Company shall, consistent with its policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing Executive’s duties as an employee of the
Company, provided, that Executive incurs and accounts promptly for such expenses
to the Company in the manner prescribed by the Company. Executive agrees to
submit such expense reports in a timely manner for the Chairman of the Board's
approval.
 
2.5 Benefits.  During the Term, the Company shall provide Executive with those
benefits provided generally to members of senior management, including a car
allowance of $25,000 per annum and a term life insurance policy providing for a
death benefit of $1,000,000.
 
ARTICLE III.
 
SEVERANCE FOR CIRCUMSTANCES OTHER THAN CHANGE IN CONTROL
 
3.1 Severance.  This Article III shall not apply to a termination of Executive's
employment following a Change in Control (as hereinafter defined), which is
governed solely by Article IV.
 
3.2 Severance Payment.
 
(a) It is understood and agreed that if Executive’s employment with the Company
should be terminated at any time prior to the expiration of the Term as a result
of a Termination Without Cause (defined below) or a Termination With Good Reason
(defined below), and upon the execution and delivery to the Company by Executive
of an agreement, in a form presented by the Company and accepted by Executive,
which acceptance shall not be unreasonably withheld or delayed, releasing all
claims which Executive may have against the Company (other than claims for
indemnification pursuant to Section 6.7 hereunder, claims under this Agreement,
claims for vested benefits including retirement benefits, claims under COBRA,
and claims for any vested equity interest in the Company), Executive shall
receive, in full and complete settlement of any claims for compensation which
Executive may have, and in lieu of any severance pay under any policy of the
Company or otherwise, the following:
 
(i) continued weekly payments, in accordance with the Company’s regular payroll
practices (subject to all applicable withholding and deductions), for a period
of fifty-two (52) weeks after the date of termination equal to one-fifty second
(1/52) of Executive’s then current Base Salary;
 
(ii) any bonus which would be payable pursuant to the last sentence of Section
2.2; and
 
(iii) any payments and benefits which Executive or Executive’s spouse,
dependents, beneficiaries or estate would have been entitled to receive pursuant
to any employee health benefit plan of the Company during the twelve (12)-month
period following Executive’s termination had Executive remained an employee
during that period, with such benefits provided to Executive at no less than the
same coverage level and at no more of a cost to Executive as in effect as of the
date of Executive’s termination subject to such reduction in coverage or
increases in cost as shall become in effect for senior executive employees of
the Company generally, provided, however, that such continued payments and
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis). The Company and executive agree to review the
severance provided in this Section 3.2(a) upon the Executive's first anniversary
with the Company; although the Executive expressly agrees and acknowledges that
the Company is under no obligation to increase the severance payable hereunder,
nor shall the Company's failure to do so afford Executive any greater rights
than those expressly provided hereunder nor constitute grounds entitling
Executive to exercise a Termination With Good Reason.
 
(b) As used in this Article III, “Termination Without Cause” means any
termination of Executive’s employment by the Company other than a Termination
With Cause (defined below).
 
(c) As used in this Article III, “Termination With Cause” means termination by
the Company of Executive’s employment at any time after the Company believes in
good faith it has actual knowledge of the occurrence of any of the following
events: gross neglect of duty, knowing material breach of this Agreement, a
material act of dishonesty or disloyalty, the inability by Executive to
discharge Executive’s material duties due to alcohol or drug addiction, or gross
misconduct inimical to the best interests of the Company; provided, however,
that termination of employment solely due to unsatisfactory job performance
shall not be considered a Termination With Cause; and, providedfurther, that a
“Termination With Cause” shall not be deemed existing unless and until the
Company has delivered to Executive a copy of a resolution duly adopted by the
Company’s Board of Directors at a meeting of the Board duly called (after
reasonable (but in no event less than seven (7) days) notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board), finding that in the good faith opinion of the Board, Executive had
engaged in the conduct set forth above and specifying the particulars thereof in
reasonable detail.
 
(d) As used in this Article III, “Termination With Good Reason” means
Executive’s termination of employment at any time within the earlier of two (2)
years after Executive has actual knowledge of the occurrence or the expiration
of the Term, without Executive’s written consent, of one of the following
events: (i) any reduction in Executive’s Base Salary or a material reduction in
the health and welfare insurance, retirement and other benefits available to
Executive as of the date of this Agreement, except for reductions in such
benefits as shall become in effect for senior executive employees of the Company
generally; (ii) the failure of the Company or any successor to honor any
material terms of this Agreement; (iii) a material diminution in Executive's
position, authority, duties or responsibilities; or (iv) the relocation of
Executive’s principal office to a location more than fifty (50) miles from
Nashville, Tennessee; provided that Executive shall have notified the Company of
the existence of a condition described in items (i) through (iv), within ninety
(90) days of Executive’s actual knowledge of the initial existence of the
condition, and the Company shall have failed to remedy the condition within
thirty (30) days of receiving such notice.  For the avoidance of doubt,
subsequent occurrences of these events shall start new time periods described in
this paragraph.
 
(e) In the event Executive's employment pursuant to this Agreement terminates
for any reason other than a Termination Without Cause or a Termination With Good
Reason, Executive shall be entitled to receive, in full and complete settlement
of any claims for compensation which Executive may have, and in lieu of any
severance pay under any policy of the Company or otherwise, Base Salary and
benefits (including any Bonus which has been determined by the Committee to have
been earned in respect of a completed fiscal year but not yet paid) to be paid
or provided by the Company through the date of termination.
 
(f) The amounts payable to Executive under this Article III are not eligible
earnings under any pension, savings, deferred compensation, bonus, incentive,
supplemental retirement benefit or other benefit plan of the Company.
 
ARTICLE IV.
 
CHANGE IN CONTROL
 
4.1 Change In Control.  No compensation shall be payable under this Article IV
unless and until (a) there shall have been a Change in Control of the Company
during the Term and (b) Executive’s employment by the Company thereafter shall
have been terminated in accordance with Section 4.2. For purposes of this
Agreement, a Change in Control means the happening of any of the following:
 
(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, other than the Company, a wholly-owned
subsidiary thereof, any employee benefit plan of the Company or any of its
Subsidiaries becomes the beneficial owner of the Company’s securities having 50%
or more of the combined voting power of the then outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or
 
(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction.
 
4.2 Termination.  If a Change in Control of the Company shall have occurred
during the Term, Executive shall be entitled to the compensation and health
benefits provided in Section 4.3 upon the subsequent termination of Executive’s
employment with the Company by Executive or by the Company within eighteen
months of the Change in Control of the Company unless such termination is as a
result of (i) Executive’s death; (ii) Termination by Reason of Disability (as
defined in Section 4.2(a)); (iii) Termination by Reason of Retirement (as
defined in Section 4.2(b)); (iv) Termination With Cause (as defined in Section
4.2(c)); or (v) termination by the Executive other than a Termination With Good
Reason (as defined in Section 4.2(d)).
 
(a) As used in this Article IV, “Termination by Reason of Disability” means a
termination of the Executive by the Company by reason of Executive’s inability,
as determined by the Board, to perform his regular duties and responsibilities
due to physical or mental illness which has lasted for six months and within 30
days after written notice of termination is thereafter given by the Company,
Executive shall not have returned to the full-time performance of Executive’s
duties.
 
(b) As used in this Article IV, “Termination by Reason of Retirement” means a
termination by the Company or Executive of Executive’s employment based on
Executive’s having reached age 65 or such other age as shall have been fixed in
any arrangement established with Executive’s consent with respect to Executive.
 
(c) As used in this Article IV, "Termination With Cause" means the termination
of the Executive's employment on the basis of fraud, misappropriation or
embezzlement on the part of Executive. Notwithstanding the foregoing, the
termination of Executive's employment shall not be deemed to have been a
Termination With Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the membership of the Company's Board of Directors
(excluding Executive if Executive is then a member of the Board of Directors) at
a meeting of the Board called and held for the purpose (after reasonable notice
to Executive and an opportunity for Executive, together with Executive's
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board Executive was guilty of conduct set forth in the first sentence of
this Section 4(c) and specifying the particulars thereof in detail.
 
(d) As used in this Article IV, "Termination for Good Reason" means a
termination by the Executive upon the occurrence of any of the following
(without Executive's express written consent):
 
(i) the assignment to Executive by the Company of duties that constitute a
material diminution of Executive's position, duties, responsibilities and status
with the Company immediately prior to a Change in Control of the Company, or a
change in Executive's titles or offices as in effect immediately prior to a
Change in Control of the Company, or any removal of Executive from or any
failure to reelect Executive to any of such positions, except in connection with
a Termination by Reason of Disability, a Termination by Reason of Retirement, a
Termination With Cause, a termination by the Executive other than a Termination
for Good Reason or as a result of Executive's death (each as defined in this
Article IV);
 
(ii) any reduction by the Company in Executive's Base Salary or a material
reduction in the health and welfare insurance, retirement and other benefits
available to Executive as of immediately prior to the Change in Control, except
for reductions in such benefits as shall become in effect for senior executive
employees of the Company generally;
 
(iii) a relocation of the Company's principal executive offices to a location
more than fifty (50) miles from Nashville, Tennessee, or Executive's relocation
to any place other than the location at which Executive performed Executive's
duties prior to a Change in Control of the Company, except for required travel
by Executive on the Company's business to an extent substantially consistent
with Executive's business travel obligations at the time of a Change in Control
of the Company;
 
(iv) any material breach by the Company or any successor of any provision of
this Agreement; or
 
(v) any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; provided that Executive shall have notified
the Company of the existence of a condition described in items (i), (ii) or
(iii), within ninety (90) days of Executive's actual knowledge of the initial
existence of the condition, and the Company shall have failed to remedy the
condition within thirty (30) days of receiving such notice. For the avoidance of
doubt, subsequent occurrences of these events shall start new time periods
described in this paragraph.
 
(e) Notice of Termination.  Any termination by the Company under this Article IV
shall be communicated by a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which indicates
those specific termination provisions in this Agreement relied upon and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provisions so
indicated. For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.
 
(f) Date of Termination.  “Date of Termination” shall mean (a) if Executive’s
employment is terminated by the Company, the date on which a Notice of
Termination is given, or (b) if Executive terminates his employment pursuant to
Section 4.2(d), the date executive so terminates his employment; provided the
Company has been afforded a thirty (30) day cure period in the instance of
conditions described in Section 4.2(d)(i), (ii) or (iii) and the Company has
failed to satisfactorily cure such conditions during such period.
 
4.3 Compensation Upon Termination of Employment.
 
(a) Under the circumstances set forth in Section 4.2, the Company shall pay to
Executive as severance pay in a lump sum, in cash, on the fifth (5th) day
following the Date of Termination, an amount equal to the sum of: (i) 350% of
the average of Executive's Base Salary during the three calendar years preceding
the Change in Control; and (ii) 150% of the highest bonus compensation paid to
Executive for any of the three calendar years preceding the Change in Control;
provided, however, that if the lump sum severance payment under this Section
4.3, either alone or together with other payments which Executive has the right
to receive from the Company, would constitute a “parachute payment” (as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
at the written election of the Executive such lump sum severance payment shall
be reduced to the largest amount as shall result in no portion of the lump sum
severance payment under this Section 4.3 being subject to the excise tax imposed
by Section 4999 of the Code.
 
(b) In addition to the lump sum payment provided in Section 4.3(a), the Company
shall provide to Executive health insurance equivalent to that provided to
Executive immediately prior to the Date of Termination until the earlier of: (i)
eighteen months following the Date of Termination or (ii) such time as Executive
is employed by another employer and is covered or permitted to be covered by
benefit plans of another employer providing substantially similar coverage.
 
(c) Additionally, all unvested Restricted Stock Awards and Stock Options granted
pursuant to this Agreement shall immediately vest upon such Change in Control.
 
ARTICLE V.
 
NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY
 
5.1 Noncompetition.
 
(a) So long as Executive remains employed by the Company, Executive shall not
compete, directly or indirectly, with the Company. In accordance with this
restriction, but without limiting its terms, Executive shall not:
 
(i) enter into or engage in any business which competes with the business of the
Company; or
 
(ii) promote or assist, financially or otherwise, any person, firm, association
or corporation or any other entity engaged in any business which competes with
the business of the Company.
 
(b) For a period of twelve (12) months following termination of Executive’s
employment with the Company for any reason (the “Non-compete Period”), Executive
shall not enter into or engage in any business that competes with the business
of the Company.
 
(c) During the Non-compete Period, Executive shall not promote or assist
financially or otherwise, any person, firm, association, partnership,
corporation, or any other entity engaged in any business which competes with the
business of the Company.
 
(d) For the purposes of this Section 5.1, Executive understands that he shall be
competing with the business of the Company if he engages in any or all of the
activities set forth herein directly as an individual on his own account, or
indirectly as a partner, joint venturer, employee, agent, consultant, officer
and/or director of any firm, association, corporation, or other entity, or as a
stockholder of any corporation in which Executive owns, directly or indirectly,
individually or in the aggregate, more than one percent (1%) of the outstanding
stock; provided, however, that at such time as he is no longer employed by the
Company, Executive’s direct or indirect ownership as a stockholder of less than
five percent (5%) of the outstanding stock of any publicly traded corporation
shall not by itself constitute a violation of this Section 5.1.
 
(e) For the purposes of this Section 5.1, the Company’s business is defined as
owning, operating and/or franchising restaurants in either the steak and/or
casual dining segment of the restaurant industry, as well as any other segments
of the restaurant industry in which the Company shall own, operate or franchise
restaurants during the Term and as of the date of termination of Executive’s
employment with the Company. The above nowithstanding, provided that any such:
(i) casual dining restaurant is not located within seven (7) miles of any casual
dining restaurant owned, operated or franchised by the Company or in development
by the Company or any of its franchisees as of the date Executive's employment
with the Company is terminated; or (ii) steak restaurant is not located within
twenty (20) miles of any Stoney River restaurant owned, operated or franchised
by the Company or in development by the Company or any of its franchisees as of
the date Executive's employment with the Company is terminated; then the same
shall not be deemed a competing business hereunder. Executive understands that
the activities described in this Section 5.1, shall be prohibited only within
the United States. If it shall be judicially determined that Executive has
violated any of his obligations under this Section 5.1, then the period
applicable to the obligation which Executive shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.
 
(f) In the event of a termination of Executive’s employment under circumstances
where Executive is not entitled to receive severance pay pursuant to
Section 3.2(a) or Section 4.3 of this Agreement, prior to engaging in any of the
activities set forth in Section 5.1(b) or 5.1(c) during the Non-compete Period
(a “Competitive Activity”), Executive shall give 30 days prior written notice to
the Company describing in reasonable detail the proposed Competitive Activity
and a copy of any written offer of employment or engagement relating thereto. At
its sole option, the Company may, by written notice to Executive provided within
20 days of receipt of Executive’s notice meeting the requirements of this
Section 5.1(f), waive the restrictions on the ability of the Executive to engage
in the Competitive Activity set forth in Executive’s notice. In such event,
Executive shall be entitled to engage in the Competitive Activity set forth in
Executive’s notice. In the event Executive has provided notice to the Company
pursuant to this Section 5.1(f), Executive has not engaged in the Competitive
Activity described in the notice as a result of his non-competition obligations
set forth in this Section 5.1 and the Company has not waived the restrictions on
the ability of the Executive to engage in such Competitive Activity in
accordance with this Section 5.1(f), the Company shall pay Executive an amount
equal to the Executive’s Base Salary as in effect upon the termination of his
employment until the end of the Non-compete Period.
 
5.2 Nonsolicitation.  Executive agrees that, for a period of eighteen (18)
months following Executive's termination, he shall not directly or indirectly at
any time solicit or induce or attempt to solicit or induce any employee(s) (at
the level of director or above) of the Company or any of its parent, subsidiary
or affiliate entities to terminate their employment with the Company or such
entity or hire, employ or otherwise retain the services of any such employee.
 
5.3 Confidentiality.
 
(a) During the Term and at any time thereafter, Executive shall not disclose,
furnish, disseminate, make available or, except in the ordinary course of
performing his duties on behalf of the Company, use any trade secrets or
confidential business and technical information of the Company, or its parent,
subsidiaries or affiliated entities without limitation as to when it was
acquired by Executive or whether it was compiled or obtained by, or furnished to
Executive while he was employed by the Company. Such trade secrets and
confidential business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or store operations plans. Executive specifically
acknowledges that all such information, whether reduced to writing or maintained
in Executive’s mind or memory and whether compiled by the Company and/or
Executive derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Company to
maintain the secrecy of such information, that such information is and shall
remain the sole property of the Company and that any retention and use of such
information during or after the termination of Executive’s relationship with the
Company (except in the course of Executive’s performance of his duties) shall
constitute a misappropriation of the Company’s trade secrets; provided, however,
that this restriction shall not apply to information which is in the public
domain or otherwise made public by others through no fault of Executive.
 
(b) The above restrictions on disclosure and use of confidential information
shall not prevent Executive from: (i) using or disclosing information in the
good faith performance of his duties on behalf of the Company; (ii) using or
disclosing information to another employee to whom disclosure is required to
perform in good faith the duties of either person on behalf of the Company;
(iii) using or disclosing information to another person or entity bound by a
duty or an agreement of confidentiality as part of the performance in good faith
of Executive’s duties on behalf of the Company or as authorized in writing by
the Company; (iv) at any time after the period of Executive’s employment using
or disclosing information to the extent such information is, through no fault or
disclosure of Executive, generally known to the public; (v) using or disclosing
information which was not disclosed to Executive by the Company or otherwise
during the period of Executive’s employment which is then disclosed to Executive
after termination of Executive’s employment with the Company by a third party
who is under no duty or obligation not to disclose such information; or (vi)
disclosing information as required by law. If Executive becomes legally
compelled to disclose any of the confidential information, Executive shall (i)
provide the Company with reasonable prior written notice of the need for such
disclosure such that the Company may obtain a protective order; (ii) if
disclosure is required, furnish only that portion of the confidential
information which, in the written opinion of Executive’s counsel delivered to
the Company, is legally required; and (iii) exercise reasonable efforts to
obtain reliable assurances that confidential treatment shall be accorded to the
confidential information.
 
(c) Executive expressly agrees and understands that the remedy at law for any
breach by Executive of this Article V will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon any violation of any
provision of this Article V, the Company will be entitled, subject to applicable
legal standards and burden of proof, to seek to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach.
Nothing in this Agreement shall be deemed to limit the Company’s remedies at law
or in equity for any further breach by Executive of any of the provisions of
this Agreement which may be pursued or availed of by the Company.
 
ARTICLE VI.
 
MISCELLANEOUS
 
6.1 Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:
 
If to the Company:                                           O’Charley’s Inc.
3038 Sidco Drive
Nashville, Tennessee  37204
Attention:  Chairman of the Board


If to Executive:                                                      David Head
4311 Sneed Road
Nashville, TN 37215
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


6.2 Modification.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement.
 
6.3 Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
6.4 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
6.5 Legal Fees and Expenses.  In the event either party hereto shall institute
litigation against the other party hereto relating to the interpretation or
enforcement of this Agreement, the prevailing party in such litigation shall be
entitled to recover from the other party any and all attorneys’ and related fees
and expenses incurred by the prevailing party in such litigation.
 
6.6 No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.  Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Term, or otherwise.
 
6.7 Indemnification.  It is understand and agreed that the Company will
indemnify Executive (including advancing expenses) to the fullest extent
permitted by Tennessee law and the Company’s Charter and Bylaws for any
judgments, amounts paid in settlement and reasonable expenses, including
reasonable attorneys’ fees, incurred by Executive in connection with the defense
of any lawsuit or other claim to which Executive is made a party by reason of
being an officer, director or employee of the Company or any of its
subsidiaries.
 
6.8 Assignment; Successor to the Company.  This Agreement is not assignable by
either party without the prior written consent of the other except that the
Company may assign it without such consent to any parent, subsidiary or
affiliated entity, and upon such entity’s assumption of the Company’s duties and
obligations hereunder, such entity shall succeed to each of the Company’s rights
hereunder. Upon such assignment and assumption, Executive agrees to and becomes
an employee of such entity, and all references to the Company in this Agreement
shall, as the context requires, be deemed to be to the entity to which such
assignment, assumption and employment relate.  The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.  Any failure of the Company to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive's
employment and such termination shall constitute a Termination for Good Reason
under Article IV.  As used in this Agreement, "Company" shall mean the Company
as hereinbefore defined and any successor or assign to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 6.8 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.  Notwithstanding anything to
the contrary herein, this Agreement, in the event of the death of Executive,
shall inure to the benefit of and be enforceable by Executive’s personal and
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.  If Executive should die while any amounts
are still payable to him hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.
 
6.9 Governing Law; Jurisdiction.  This Agreement and any amendments thereto
shall become and shall be governed by, and construed in accordance with, the
internal, substantive laws of the State of Tennessee. Executive agrees that the
state and federal courts located in the State of Tennessee shall have
jurisdiction in any action, suit or proceeding against Executive arising out of
this Agreement and Executive hereby: (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process in connection with any action,
suit or proceeding against Executive; and (c) waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction, venue or service of process.
 
6.10 Section 409A Provisions.  It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of  Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay).  Notwithstanding anything to the contrary in this Agreement, if
the Company determines (i) that on the date of Executive’s termination of
employment or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then (A) such payments shall
be delayed until the date that is six (6) months after the date of the
Executive’s termination of employment with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”).  Any payments delayed pursuant
to this Section 6.10 shall be made in a lump sum on the first day of the seventh
month following the Executive’s termination of employment, or such earlier date
that, as determined by the Company, is sufficient to avoid the imposition of any
Section 409A Taxes. The Company shall make any payment or provide any benefit to
the extent that Section 409A would not be triggered by such payment or benefit
as otherwise provided herein.
 
6.11 Entire Agreement.  This Agreement, those documents expressly referred to
herein, and those documents by which Executive is entitled to remuneration or
benefits under this Agreement, contain the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes the
provisions of each and every other agreement or understanding, whether oral or
written, between the undersigned and the Company relating to the subject matter
contained herein, and any such agreement or understanding shall be of no further
force and effect. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions and any partially unenforceable
provision, to the extent enforceable in any jurisdiction, shall, nevertheless,
be binding and enforceable. The parties hereto agree that when fully executed,
the foregoing shall constitute a legally enforceable agreement between the
parties, which also shall inure the benefit of the Company’s successors and
assigns and Executive's heirs and personal representatives.
 
6.12 Review of Agreement by Executive.  Executive represents that prior to
signing this Agreement, he has read, fully understood and voluntarily agrees to
the terms and conditions as stated above, that he was not coerced to sign this
Agreement, that Executive was not under duress at the time he signed this
Agreement and that, prior to signing this Agreement, Executive had adequate time
to consider entering into this Agreement, including without limitation, the
opportunity to discuss the terms and conditions of this Agreement, as well as
its legal consequences, with an attorney of his choice. This Agreement shall
become effective as of the date hereof.
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




O’CHARLEY’S INC.




By: /s/ Philip J. Hickey,
Jr.                                                                           
Name:  Philip J. Hickey, Jr.
Title:    Chairman of the Board






EXECUTIVE




 /s/ David
Head                                                                           
Name:  David Head













Signature Page to O’Charley’s Inc. Executive Employment Agreement
 
 

--------------------------------------------------------------------------------

 
